Case 1:20-cv-01142-JTN-RSK ECF No. 66, PageID.945 Filed 09/15/21 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

                                       )
 ENBRIDGE ENERGY, LIMITED              )
 PARTNERSHIP, et al.,                  )
                                       )
                    Plaintiffs,        )                Case No. 1:20-cv-1141
                                       )
                   v.                  )                Hon. Janet T. Neff
                                       )
 GRETCHEN WHITMER, et al.,             )
                                       )
                    Defendants.        )
 _____________________________________ )
                                       )
 THE STATE OF MICHIGAN, et al.,        )
                                       )
                    Plaintiffs,        )
                                       )              Case No. 1:20-cv-01142
                  v.                   )
                                       )                Hon. Janet T. Neff
 ENBRIDGE ENERGY, LIMITED              )
 PARTNERSHIP, et. al,                  )
                                       )
                    Defendants.        )
                                       )
                                       )


 RESPONSE TO MOTION TO ENFORCE TERMS OF MARCH 19, 2021 NOTICE OF
             APPOINTMENT OF FACILITATIVE MEDIATOR

       The State parties (“State”) have filed an extraordinary motion seeking to preemptively bar

the parties’ agreed-upon mediator from filing under seal certain procedural recommendations that

he believes may assist this Court in this proceeding’s disposition. Despite unique issues in this

case arising from its international implications, the State parties say that this Court should not even

hear those recommendations because the mediator—a well-respected, former federal chief judge

who has mediated many cases of national import—might breach confidentiality in some undefined

respect.   But the State’s concern is unfounded; there is nothing in the mediator’s sealed

recommendations that would reveal or implicate confidential mediation information. Quite the

opposite, it is the State which has made an unprecedented public filing improperly disclosing
Case 1:20-cv-01142-JTN-RSK ECF No. 66, PageID.946 Filed 09/15/21 Page 2 of 7




information beyond that permitted by the Notice of Appointment of Facilitative Mediator. The

State’s motion should be summarily denied so that this Court can assess the mediator’s procedural

recommendations.

                                      BACKGROUND

       In these consolidated actions, the parties have been engaged in facilitative mediation since

March of this year. Following the September 9, 2021 mediation session, after negotiating the

language, the parties filed an agreed joint status report that the session was “completed without a

settlement.” (Case No. 1:20-cv-1141, ECF No. 30, PageID.213; Case No. 1:20-cv-1142, ECF No.

61, PageID.926.) Yet mere hours later, the State filed a separate motion styled “Motion to Enforce

Terms of March 19, 2021 Notice of Appointment of Facilitative Mediator.” There, the State

provided additional information on the mediation that Enbridge had not agreed to submit in the

joint report. (Case No. 1:20-cv-1141, ECF Nos. 31 and 32, PageID.215-225; Case No. 1:20-cv-

1142, ECF Nos. 62 and 63, PageID.928-938.)

       In its motion, the State raises concerns about a set of procedural recommendations to the

Court that the mediator plans to submit under seal in this matter. (Case No. 1:20-cv-1141, ECF

No. 31, PageID.218, and ECF No. 32, PageID.223; Case No. 1:20-cv-1142, ECF No. 62,

PageID.931, and ECF No. 63, PageID.936.) The mediator, Gerald E. Rosen, orally advised the

parties of his recommendations a few days in advance of the filing of the State’s motion, following

a September 9 mediation session. 1 The mediator further made clear that he would provide a final

copy of his recommendations to the parties when he provided the document under seal to the Court.

The recommendations are short and neutral in tone. They are entirely forward looking, concerning

only possible next steps that the Court might consider to address certain unique elements of this


1
 The motion discloses that the mediator advised the State on September 12. The proposed
recommendations were also discussed at the September 9 mediation session.

                                                2
Case 1:20-cv-01142-JTN-RSK ECF No. 66, PageID.947 Filed 09/15/21 Page 3 of 7




case. The recommendations do not disclose the substance of the parties’ discussions in the

mediation or any negotiating position taken by any party. Indeed, the mediator has appropriately

and repeatedly made clear that he has no intention of breaching confidentiality in his

recommendations.

                THE STATE’S UNUSUAL MOTION SHOULD BE DENIED

       In preparing his recommendations, the mediator is doing precisely what he is supposed to:

look for ways to make the mediation productive and bring to the Court’s attention – in a

confidential manner – possible procedural steps that the Court may want to consider. To the extent

that the Court has questions about the report’s details, the mediator can confidentially respond to

them directly, quickly, and efficiently without involvement of the parties. And to the extent that

the Court believes that soliciting the views of the parties on the recommendations through a closed-

door conference would be useful, that would be the proper channel for the State and Enbridge to

make their views known.

       The State’s motion purports to be based on concerns about confidentiality. (See, e.g., Case

No. 20-cv-1141, ECF No. 31 at 5, PageID.219, and ECF No. 32, PageID.224; Case No. 20-cv-

1142, ECF No. 62 at 5, PageID.932, and ECF No. 63, PageID.937.) But the mediator has advised

both parties that he only intends to propose two procedural recommendations for consideration by

the Court to advance the mediation’s effectiveness. He has said nothing to suggest that he seeks

or plans to disclose any party communications that occurred during the mediation. Nor has he

stated an intent to reveal the conduct or demeanor of the parties and their counsel during the

mediation sessions. Nothing in the State’s motion suggests otherwise. The mediator’s proposed

sealed submission thus fully complies with the confidentiality requirements of the Notice of

Appointment of Facilitative Mediator [Case No. 20-cv-1141, ECF No. 20, PageID.131-132; Case

No. 20-cv-1142, ECF No. 25, PageID.318-319], as well as Local Civil Rule 16.3 and the ADR

                                                 3
Case 1:20-cv-01142-JTN-RSK ECF No. 66, PageID.948 Filed 09/15/21 Page 4 of 7




Program Description, on which the State bases its motion. In fact, it is the State’s unsealed

motion that improperly publicly discloses confidential information. At paragraphs 7 and 8

of its motion, the State discloses details of the mediation’s status that the parties chose not to

include in their joint status report. Such unexplained and unjustified disclosures would have

been improper even if the State had filed its motion under seal.

       Further, the premise of the State’s argument is legally faulty. The State argues that the

mediator can do no more than make the submission contemplated in the Notice of Appointment

[Case No. 1:20-cv-1142, ECF No. 20, PageID.132; Case No. 1:20-cv-1142, ECF No. 25,

PageID.319], which requires that the mediator submit a written report within seven days of the

“completion of [a] mediation session.” Judge Rosen is aware of his obligations as a mediator. He

filed a one-page report, using the Court’s form for such reports, on September 14 that stated that

no settlement was reached on September 9 but that the mediation itself was “continuing” and that

its status was to be determined. (Case No. 1:20-cv-1141, ECF No. 34, PageID.228.)

       The State’s contention that the mediator may do no more is wrong. Nothing in the Notice

or the Court’s applicable rules says that the mediator must not otherwise communicate with the

Court, provided that confidentiality is preserved. The unique circumstances presented in this case

would in fact appear to justify the mediator’s proposed action, which is fully consistent with the

goal of assisting the parties in reaching a resolution of their dispute. (See Notice of Appointment,

Case No. 1:20-cv-1141, ECF No. 20, PageID.131; Case No. 1:20-cv-1142, ECF No. 25,

PageID.318.) This dispute is extraordinarily complex and carries international implications. The

Government of Canada filed an amicus brief, explaining that the State’s shutdown order implicates

a binding, bilateral treaty between the United States and Canada. (Case No. 1:20-cv-1142, ECF

No. 45 at 1, PageID.550). Numerous high-level communications concerning that Treaty have

already occurred between key U.S. and Canadian decisionmakers—including the U.S. President

                                                 4
Case 1:20-cv-01142-JTN-RSK ECF No. 66, PageID.949 Filed 09/15/21 Page 5 of 7




and members of his cabinet and the Canadian Prime Minister and ministers in the Canadian

Government. (Case No. 1:20-cv-1142, ECF Nos. 52, PageID.855, and 55-1, PageID.869-871.)

As reported by the mediator, the last mediation session was attended by the Governor of Michigan

and the CEO of Enbridge, who traveled from Calgary, Canada to Lansing to participate. (Case

No. 1:20-cv-1141, ECF No. 34, PageID.228.) Following that session, the mediator advised both

parties that he has developed procedural recommendations for moving forward with the case that

take into account its complexity and international implications.

       In proposing a confidential communication with the Court, the mediator is complying with

the language and purpose of the Notice of Appointment. There is nothing improper in offering the

Court procedural recommendations in a sealed submission.           Doing so does not breach the

confidentiality provisions for mediation, which the mediator’s most recent report makes clear has

not, in his view, come to an end.

         Finally, Enbridge recognizes that a negotiated resolution may take time given the multi-

dimensional and international nature of the dispute and will require creative thinking. In the end,

Enbridge remains committed to reaching a mutually acceptable resolution. Since the mediator’s

recommendations are fully consistent with the Notice’s purpose and do not violate the applicable

confidentiality requirements, the Court should permit the mediator to submit his recommendations.

The State’s motion should be summarily denied. 2

Dated this September 15, 2021                                 Respectfully submitted,


                                                              s/ Peter H. Ellsworth

2
  The State has proposed in its motion the possibility that the Court might convene an in-chambers
conference. Enbridge would be pleased to participate in any such conference that the Court might
choose to convene, which offers a far better vehicle for addressing matters relating to possible
resolution of this case or the mediator’s recommendations than the kind of public motion the State
has inexplicably filed. Enbridge has no objection if the Court believes it would be useful to request
the mediator’s attendance at such a conference.

                                                 5
Case 1:20-cv-01142-JTN-RSK ECF No. 66, PageID.950 Filed 09/15/21 Page 6 of 7




                                              Peter H. Ellsworth (P23657)
                                              Jeffery V. Stuckey (P34648)
                                              DICKINSON WRIGHT PLLC
                                              123 W. Allegan Street, Suite 900
                                              Lansing, MI 48933
                                              (517) 371-1730
                                              pellsworth@dickinsonwright.com
                                              jstuckey@dickinsonwright.com

                                              Phillip J. DeRosier (P55595)
                                              DICKINSON WRIGHT PLLC
                                              500 Woodward Avenue, Suite 4000
                                              Detroit, MI 48226
                                              (313) 223-3866
                                              pderosier@dickinsonwright.com

                                              John J. Bursch (P57679)
                                              BURSCH LAW PLLC
                                              9339 Cherry Valley Avenue SE, #78
                                              Caledonia, MI 49316
                                              (616) 450-4235
                                              jbursch@burschlaw.com

                                              David H. Coburn
                                              William T. Hassler
                                              Alice E. Loughran
                                              Joshua H. Runyan
                                              Mark C. Savignac
                                              STEPTOE & JOHNSON LLP
                                              1330 Connecticut Avenue, NW
                                              Washington, DC 20036
                                              (202) 429-3000
                                              dcoburn@steptoe.com
                                              whassler@steptoe.com
                                              aloughran@steptoe.com
                                              jrunyan@steptoe.com
                                              msavignac@steptoe.com




                                     6
Case 1:20-cv-01142-JTN-RSK ECF No. 66, PageID.951 Filed 09/15/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2021, the foregoing motion was served on all parties

of record via the ECF filing system.



                                                            s/ Peter H. Ellsworth
                                                            Peter H. Ellsworth (P23657)
